Case 2:18-cv-07670-CAS-PLA Document 16-1 Filed 03/04/19 Page 1 of 2 Page ID #:98



    1                         DECLARATION OF CAROL A. SOBEL
    2   I, CAROL A. SOBEL, declare:
    3         1.     I am an attorney admitted to practice before the Supreme Court of
    4   California and the United States District Court for the Central District of California.
    5   This declaration is made based on facts of which I have personal knowledge. If
    6   called to testify to those facts, I could and would do so competently.
    7         2.     I am counsel for Plaintiff Rex Schellenberg. Over the past three
    8   months, I engaged in email and telephone comunications with Asst. City Attorney
    9   Gabriel Dermer concerning the City’s request for an extension to respond to the
   10   Complaint. Following my discussions with Gabriel Dermer, I participated in
   11   multiple emails and telephone conferences with Deputy City Attorneys Ruth Kwon
   12   and Arlene Hoang after the case was transferred to them earlier this year.
   13         3.     Attached at Exhibit 3 is a copy of the email communications between
   14   me and Gabriel Dermer in which I advised him that Plaintiff had filed another
   15   government claim for the seizure and destruction of his property after the incident
   16   set out in the initial government claim. As my email indicates, I forwarded a
   17   courtesy copy of the second government claim to Mr. Dermer, who then responded,
   18   acknowledging receipt of the second government claim filed on behalf of Plaintiff.
   19         4.     Thereafter, the City Attorneys sent a letter, listing what they viewed as
   20   procedural deficiencies in the First Amended Complaint and mirroring the
   21   arguments set out in their motion to dismiss. Thereafter, on January 31, 2018, the
   22   parties met and conferred by telephone on the issues set out in the City’s letter. In
   23   the course of that telephone conference, the Deputy City Attorneys advanced the
   24   claim that Plaintfff had filed an amended complaint rather than a supplemental
   25   complaint to avoid paying an additional filing fee. I responded that this assertion
   26   was meritless because there was no filing fee required in federal court for anything
   27   other than the initial complaint. Moreover, in this instance, the Plaintiff is indigent
   28   and could have requested a fee waiver.
              5.     Submitted with Plaintiff’s Opposition at Exhibit 1 is a true and correct
Case 2:18-cv-07670-CAS-PLA Document 16-1 Filed 03/04/19 Page 2 of 2 Page ID #:99



    1   copy of the second government claim submitted on behalf of the Plaintiff and, at
    2   Exhibit 2, a copy of the letter from the City acknowledging receipt of the second
    3   claim and thassigning it a claim number.
    4
    5         I declare under penalty of perjury that the foregoing is true and correct.
    6   Executed this 4th day of March, 2019 at Santa Monica, California.
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                   2
